Citation Nr: 1607482	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  04-08 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for thalamic pain syndrome, including as secondary to service-connected traumatic brain injury.

2.  Entitlement to special monthly compensation under 38 U.S.C.A. § 1114(m)-(s). 

3.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to November 1977. 

This case comes before the Board of Veterans' Appeals on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In a decision dated in June 2009 the Board restored a 70 percent rating for non-psychotic brain syndrome with convulsive disorder and major depression; restored the Veteran's entitlement to special monthly compensation under 38 U.S.C.A. § 1114(l); and remanded the issues the issues of entitlement to special monthly compensation under 38 U.S.C.A. § 1114(m)-(s), entitlement to automobile and adaptive equipment or for adaptive equipment only, and entitlement to service connection for thalamic pain syndrome.

In April 2015 the Board again remanded the issues of entitlement to special monthly compensation under 38 U.S.C.A. § 1114(m)-(s); entitlement to automobile and adaptive equipment or for adaptive equipment only; and entitlement to service connection for thalamic pain syndrome.  Review of the record reveals that appropriate action, per Stegall v. West, 11 Vet. App. 268, 270-71 (1998), is needed,.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2009 the Board remanded the issue entitlement to service connection for thalamic pain syndrome for issuance to the Veteran of a Statement of the Case in accordance with Manlincon v. West, 12 Vet. App. 238 (1999); and the inextricably intertwined issues of entitlement to special monthly compensation under 38 U.S.C.A. § 1114(m)-(s), and entitlement to automobile and adaptive equipment or for adaptive equipment only.  

In April 2015 the Board again remanded the service connection issue, together with the inextricably intertwined claims, because while the RO mailed a Statement of the Case to the Veteran in October 2011, it was never delivered; having been returned to the RO postmarked, by the U. S. Postal Service, as UNDELIVERABLE AS ADDRESSED.  In remanding the case, the Board observed that the RO had been apprised by the Veteran and his representative in October 2011 of the Veteran's change in address, yet the RO never re-sent the October 2011 Statement of the Case to the current address.

Following the Board's April 2015 Remand, the record shows that while a Supplemental Statement of the Case on the issues of entitlement to special monthly compensation under 38 U.S.C.A. § 1114(m)-(s), and entitlement to automobile and adaptive equipment or for adaptive equipment was completed in September 2015, a Statement of the Case on the issue of service connection for thalamic pain syndrome was not re-sent.

Remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the Board's remand order.    See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In accordance with Stegall the case must be returned for compliance with the April 2015 remand directives.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a Statement of the Case on the issue of service connection for thalamic pain syndrome, including as secondary to service-connected traumatic brain injury.  The Veteran must be informed that in order to perfect an appeal of the issue, he must timely file a substantive appeal, following the issuance of the Statement of the Case.  

2.  After completion of the above, and any further action deemed necessary, readjudicate the claims in appellate status.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

